Title: To Thomas Jefferson from Jeremiah Wadsworth, 4 September 1793
From: Wadsworth, Jeremiah
To: Jefferson, Thomas



Sir
Hartford, September 4, 1793.

The Merchants of this place have desired me to assure you they have entire confidence in Governments taking the best measures to procure redress for the injuries they have or may sustain, from the privateers of the powers at war, and to prevent their being repeated. They will lose no time in making known your communications to all whom they may concern in this state. I have the honor to be, with great respect, Your most obedient servant,

Jere. Wadsworth
 
